The defendant’s petition for certification for appeal from the Appellate Court, 120 Conn. App. 224 (AC 29768), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the state of Connecticut had presented sufficient evidence of the defendant’s intent to commit larceny?”
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.
Moira L. Buckley, in support of the petition.
Timothy J. Sugrue, senior assistant state’s attorney, in opposition.
Decided May 20, 2010